EXHIBIT 10.1

RESTRUCTURING AGREEMENT
AND AMENDMENT TO TRANSACTION DOCUMENTS

          This RESTRUCTURING AGREEMENT AND AMENDMENT TO TRANSACTION DOCUMENTS
(the “Agreement”) is entered into as of the 28th day of June, 2013, by and among
Medtronic, Inc., a Minnesota corporation (“Medtronic”), Medtronic VidaMed, Inc.,
a Delaware corporation and wholly-owned subsidiary of Medtronic (“VidaMed”), and
Urologix, Inc., a Minnesota corporation (“Urologix”). Medtronic, VidaMed and
Urologix may each be referred to in this Agreement individually as a “Party” and
collectively as the “Parties.”

RECITALS

          A. Prior to September 6, 2011, Medtronic and VidaMed were in the
business of manufacturing, marketing and distributing (the “Prostiva Business”)
a minimally-invasive radio-frequency treatment for symptomatic benign prostatic
hyperplasia (the “Prostiva RF Therapy System”).

          B. To facilitate the transfer of the Prostiva Business to Urologix and
the potential acquisition of VidaMed by Urologix, the Parties entered into the
following agreements each dated as of September 6, 2011:

 

 

 

 

 

 

1.

License Agreement (the “License Agreement”) pursuant to which Medtronic and
VidaMed, among other things, granted to Urologix an exclusive license under
Medtronic’s and VidaMed’s intellectual property relating to the Prostiva RF
Therapy System;

 

 

 

 

 

 

2.

Transition Services and Supply Agreement (the “TSSA”) pursuant to which
Medtronic agreed, among other things, to be Urologix’s interim distributor of
certain products and components relating to the Prostiva RF Therapy System and
to assist Urologix with the orderly transition of the Prostiva Business;

 

 

 

 

 

 

3.

Acquisition Option Agreement (the “Option Agreement”) pursuant to which
Medtronic granted Urologix the option to purchase certain assets relating to the
Prostiva Business and Urologix granted Medtronic the right to require Urologix
to purchase certain assets as more specifically described therein; and

 

 

 

 

 

 

4.

Asset Purchase Agreement pursuant to which Urologix purchased from Medtronic
certain tangible assets used in the Prostiva Business (the “Purchase Agreement,”
and with the License Agreement, TSSA and Option Agreement, each is referred to
as a “Transaction Document” and collectively, the “Transaction Documents”).

          C. Under the TSSA, Medtronic sold and delivered inventory to Urologix
for use in the Prostiva Business as evidenced by the invoices described on
Schedule A attached hereto (the

--------------------------------------------------------------------------------



“Outstanding Invoices”). As of the date hereof, the aggregate amount of
outstanding accounts payable owing to Medtronic for the Outstanding Invoices is
$5,332,537.72 (the “Outstanding Payable Amount”).

          D. The Parties desire to enter into this Agreement to set forth
certain covenants, terms and conditions relating to settlement of the
Outstanding Payable Amount and to amend certain terms of the Transaction
Documents.

          NOW THEREFORE, in consideration of the foregoing and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by each party, the parties hereto agree as follows:

          1. Satisfaction of Outstanding Payable Amount; Remaining Inventory
Amount. In consideration of the execution and delivery of a promissory note by
Urologix in favor of Medtronic in the form attached hereto as Exhibit A (the
“Note”) in the original principal amount of the sum of the Outstanding Payable
Amount ($5,332,537.72) and other terms and conditions set forth in this
Agreement, Medtronic acknowledges and agrees that the Outstanding Payable Amount
shall be discharged and satisfied in full and Urologix shall have no further
obligation in respect thereof or under the Outstanding Invoices.

          2. Board Observation Rights; Management Updates. For so long as any
obligations under the Note remain outstanding, Medtronic shall have the right to
designate a representative of Medtronic as a board observer (the “Board
Observer”) to attend all meetings of the Board of Directors of Urologix (the
“Board”). Medtronic shall designate the Board Observer in writing to Urologix.
The Board Observer will (1) receive copies of all notices and written
information as furnished to the Board, (2) be permitted to be present at all
meetings of the Board (whether by phone or in person), (3) shall not have the
right to vote as a director or with the Board on any matter and (4) not be
entitled to notices of, to receive information relating to, or to attend any
meeting of any committee of the Board unless such notices or information are
furnished to the non-committee members of the Board. Notwithstanding the
foregoing, (i) Urologix shall be entitled to withhold any information and
exclude the Board Observer from any meeting, or any portion thereof, (A) that is
an executive session of the Board (consisting solely of independent directors
and Urologix’s advisors); (B) if in the good faith determination of the Board,
access to such information or attendance at such meeting would adversely affect
the attorney-client privilege between Urologix and its counsel; or (C) that
relates to matters as to which Urologix reasonably determines that Medtronic or
the Board Observer or their respective affiliates, have or may likely have a
conflict of interest, including, without limitation, discussions relating to any
agreement between Urologix and Medtronic or the Board Observer or their
respective affiliates, (ii) the Board Observer shall execute a confidentiality
agreement in form and substance reasonably acceptable to Urologix with respect
to all information and discussions to which the Board Observer will have access
and (iii) the Board Observer shall agree to abide by the terms of the Urologix
insider trading policy as if the Board Observer were a director. The Board
Observer position will be an unpaid position and all travel expenses of the
Board Observer shall be paid by Medtronic. Additionally, for so long as any
obligations under the Note remain outstanding, Medtronic shall have the right to
require at least once per quarter that management of Urologix provide Medtronic
with a summary update of operations and performance of the

2

--------------------------------------------------------------------------------



Prostiva Business. Medtronic agrees that such summary update is confidential
information of Urologix and Medtronic may not disclose such information to any
third party or use the information other than for monitoring purposes without
the written consent of Urologix.

          3. Amendment to License Agreement. The Parties agree that the License
Agreement shall be amended pursuant to the Amendment to License Agreement, in
the form attached hereto as Exhibit B (the “License Agreement Amendment”).

          4. Amendment to TSSA. Medtronic and Urologix agree that the TSSA shall
be amended pursuant to the Amendment to Transition Services and Supply
Agreement, in the form attached hereto as Exhibit C (the “TSSA Amendment”).

          5. Conditions; Closing. The Parties agree that each of the following
shall have occurred prior to, or shall occur contemporaneous with, the closing
of the transactions contemplated by this Agreement:

                    a. Urologix shall pay to Medtronic in immediately available
funds via wire transfer an amount equal to $1,965,975, which amount shall
constitute payment in full of the following outstanding fees owing to Medtronic
under the Transaction Documents: (i) $775,725 owing under the outstanding TSSA
invoices described on Schedule B; (ii) $509,000 owing as the Earned Royalties
under the License Agreement as of September 6, 2012; (iii) $353,000 owing as the
License Fee under the License Agreement as of September 6, 2012; (iv) $147,000
owing as the Purchase Price under the Purchase Agreement; (v) $63,750 owing as
Monthly Fees under the TSSA; (v) $52,500 as consideration for fifteen (15)
generators (the “Generators”); and (vii) $65,000 owing as the License
Maintenance Fee under the License Agreement as of September 6, 2012;

                    b. Urologix shall reimburse Medtronic for its fees and
expenses of outside counsel, a one-page summary of which shall be provided to
Urologix, as required pursuant to Section 9 below;

                    c. Urologix shall execute and deliver to Medtronic the Note;

                    d. The Parties shall duly execute and deliver to such other
parties the License Agreement Amendment;

                    e. Medtronic and Urologix shall duly execute and deliver to
each other the TSSA Amendment;

                    f. Medtronic and Urologix shall duly execute and deliver to
each other the Security Agreement, substantially in the form attached hereto as
Exhibit D (the “Security Agreement”);

                    g. Medtronic shall enter into a subordination agreement with
Silicon Valley Bank (“SVB”), in form satisfactory to Medtronic;

3

--------------------------------------------------------------------------------



                    h. All actions necessary to effect the US Regulatory
Transfer (as such term is defined in the TSSA) shall have been completed in all
respects, except only with respect to certain actions that Medtronic has agreed
to with Urologix in support of the Class 2 Recall Number Z-1031-2013;

                    i. Medtronic shall have delivered the Generators to
Urologix; and

                    j. The representations and warranties of the Parties
contained herein shall be true and correct in all material respects.

          The Parties hereto agree and acknowledge that the closing of the
transactions contemplated by this Agreement (the “Closing”) shall occur no later
than the third day immediately following the initial date that all conditions
set forth in this Section 5 have occurred, or such later date as mutually agreed
to by all of the Parties.

          6. Representations and Warranties. Urologix hereby represents and
warrants to Medtronic as follows:

                    a. Incorporation, Corporate Power; Authorization. Urologix
is a duly incorporated and validly existing corporation and in good standing
under the laws of the State of Minnesota and has all requisite corporate power
and corporate authority for the ownership and operations of its properties and
for the carrying on of its business as now conducted. Urologix is duly qualified
and is in good standing as a foreign corporation and authorized to do business
in all jurisdictions wherein the character of the property owned or leased, or
the nature of the activities conducted by it, makes such qualification or
authorization necessary except where failure to be so qualified does not have,
or, is not reasonably expected to have a material adverse effect (tangible or
intangible) on its business, assets, liabilities or financial condition (a
“Material Adverse Effect”). Urologix has the corporate power, and has been duly
authorized by all requisite corporate action, to execute and deliver this
Agreement and each other agreement, document or instrument contemplated hereby
(the “Ancillary Agreements”), and to perform its obligations hereunder or
thereunder.

                    b. Authorization. The execution and delivery by Urologix of
the Agreement and the Ancillary Agreements and the performance by Urologix of
its obligations hereunder and thereunder have been duly authorized by all
requisite corporate action. The execution, delivery, and performance of this
Agreement and each of the Ancillary Agreements do not and will not (i) violate
any law, rule, regulation, or court order to which Urologix is subject; (ii)
assuming consent is received from SVB, conflict with or result in a breach of
Urologix’s Articles of Incorporation or Bylaws or any material agreement or
instrument to which Urologix is a party or by which any of its properties are
bound, or (iii) result in the creation or imposition of any lien, security
interest, or encumbrance on any property of Urologix, whether now owned or
hereafter acquired, other than liens in favor of Medtronic granted under the
Security Agreement.

                    c. Validity. The Agreement and each of the Ancillary
Agreements have each been duly executed and delivered by Urologix and constitute
the legal, valid and binding

4

--------------------------------------------------------------------------------



obligations of Urologix, enforceable in accordance with their respective terms
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief or other equitable remedies.

                    d. Governmental Consents. No material consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any court, arbitrational tribunal, administrative
agency or commission or other governmental or regulatory authority or agency
(each of the foregoing is hereafter referred to as a “Governmental Entity”) is
required on the part of Urologix in connection with the execution and delivery
of this Agreement or the Ancillary Agreements, the offer, issuance, sale and
delivery of the Note or the other transactions to be consummated at the Closing
and such filings required to be made after the Closing under applicable federal
and state securities laws and the filing of UCC-1 financing statements by
Medtronic in the applicable jurisdictions covering the Collateral (as that term
is defined in the Security Agreement), all of which filings have or will be made
in a timely manner.

                    e. Litigation. There is no action, suit or proceeding, or
governmental inquiry or investigation, pending, or, to Urologix’s knowledge, any
threat thereof, against Urologix that (i) questions the validity of this
Agreement, the Ancillary Agreements or the right of Urologix to enter into or to
consummate the transactions contemplated by such agreements, or (ii) to
Urologix’s knowledge, would reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

                    f. Financial Statements. Urologix’s audited financial
statements as of June 30, 2012 (including balance sheet, income statement and
statement of cash flows) and its unaudited balance sheet and statement of
operations as of and for the three month period ended March 31, 2013
(collectively, the “Financial Statements”), have been prepared in accordance
with generally accepted accounting principles (“GAAP”) applied on a consistent
basis throughout the periods indicated, except that the unaudited Financial
Statements may not contain all footnotes required by GAAP and are subject to
normal year-end adjustments. The audited Financial Statements and, to the best
of Urologix’s knowledge, the unaudited Financial Statements fairly present in
all material respects the financial condition and operating results of Urologix
as of the dates, and for the periods, indicated therein. Urologix has no
material liabilities or obligations, contingent or otherwise, other than (i)
liabilities incurred in the ordinary course of business (ii) obligations under
contracts and commitments incurred in the ordinary course of business and (iii)
liabilities and obligations of a type or nature not required under GAAP to be
reflected in the Financial Statements, which, in all such cases, individually
and in the aggregate, would not have a Material Adverse Effect.

                    g. Taxes. Urologix has timely filed or obtained presently
effective extensions with respect to all Tax Returns (as defined below) that are
or were required to be filed by it, such Tax Returns are complete and accurate
in all material respects and all Taxes (as defined below) shown thereon to be
due have been timely paid. All Taxes (as defined below) that Urologix is or was
required by law to have withheld or collected have been duly withheld or
collected and, to the extent required, have been timely paid to the proper
Governmental Entity except where failure to withhold, collect or pay is likely
not to have a Material Adverse Effect.

5

--------------------------------------------------------------------------------



The Tax Returns of Urologix have not been audited by any Governmental Entity,
and no controversy with respect to Taxes is pending or, to the knowledge of
Urologix, threatened. For purposes of this Agreement: (i) “Tax” or “Taxes” means
all taxes, charges, fees, levies or other similar assessments or liabilities,
including, without limitation, income, gross receipts, ad valorem, premium,
value-added, excise, real property, personal property, sales, use, transfer,
withholding, employment, unemployment insurance, social security, business
license, business organization, environmental, worker compensation, payroll,
profits, license, lease, service, service use, severance, stamp, occupation,
windfall profits, customs, duties, franchise and other taxes imposed by the
United States of America or any state, local or foreign government, or any other
Governmental Entity (and of which, Urologix has actual knowledge or notice), and
any interest, fines, penalties, assessments or additions to tax resulting from,
attributing to or incurred in connection with any tax or any contest or dispute
thereof; and (ii) “Tax Return” means all reports, returns, declarations,
statements or other information required to be supplied to a taxing authority in
connection with Taxes and any amendment thereof.

                    h. Property and Assets. Urologix has good title to, or, to
Urologix’s knowledge, a valid leasehold interest in, all of its properties and
assets, including all properties and assets reflected in the unaudited balance
sheet of Urologix as of March 31, 2013, and none of such properties or assets is
subject to any mortgage, pledge, security interest, burden, encumbrance or other
lien (whether arising by contract or, to Urologix’s knowledge, by operation of
law) (a “Security Interest”) other than (i) the security interest granted to
SVB, (ii) liens for Taxes not yet due and payable or being contested in good
faith in appropriate proceedings and for which aggregate reserves have been set
aside, (iii) liens approved in writing by Medtronic, (iv) liens upon any
equipment or other personal property acquired by Urologix to secure (a) the
purchase price of such equipment or other personal property or (b) lease
obligations or indebtedness incurred solely for the purpose of financing the
acquisition of such equipment or other personal property; provided that such
liens described in the clause (iv) (1) are confined solely to the equipment or
other personal property so acquired and the amount secured does not exceed the
acquisition price thereof and (2) do not secure more than Two Hundred Thousand
Dollars ($200,000) in the aggregate amount outstanding, (v) liens of carriers,
warehousemen, suppliers or other persons that are possessory in nature arising
in the ordinary course of business so long as such liens attach only to
inventory and which are not delinquent or remain payable without penalty or
which are being contested in good faith and by appropriate proceedings which
proceedings have the effect of preventing the forfeiture or sale of the property
subject thereto, (vi) liens to secure payment of workers’ compensation,
employment insurance, old-age pensions, social security and other like
obligations incurred in the ordinary course of business (other than liens
imposed by ERISA), (vii) liens incurred in the extension, renewal or refinancing
of the indebtedness secured by liens described in clauses (i) through (iv)
above, but any extension, renewal or replacement lien must be limited to the
property encumbered by the existing lien and the principal amount of the
indebtedness may not increase; (viii) non-exclusive licenses of intellectual
property or exclusive license of non-material intellectual property granted to
third parties in the ordinary course of business; and (ix) liens in favor of
other financial institutions securing the customary fees and expenses of such
institutions arising in connection with Urologix’s deposit accounts or
investment accounts held at such institutions (collectively, “Permitted Liens”).

6

--------------------------------------------------------------------------------



                    i. Compliance. To Urologix’s knowledge, Urologix has
complied with all laws, regulations and orders applicable to its present
business and has all permits and licenses required thereby except where failure
to comply, or have such permits or licenses, has not had, or reasonably not
likely to have, a Material Adverse Effect.

                    j. Absence of Changes. Since March 31, 2013, except in
respect of the transactions contemplated by this Agreement, the Ancillary
Agreements and the Transactions Documents, there has not been:

                              A. any change in assets, liabilities, financial
condition or operating results of Urologix from that reflected in the Financial
Statements, except changes in the ordinary course of business or changes that
have not caused, in the aggregate, a Material Adverse Effect;

                              B. any damage, destruction or loss, whether or not
covered by insurance, that would have a Material Adverse Effect;

                              C. any satisfaction or discharge of any lien,
claim, or encumbrance or payment of any obligation by Urologix, except in the
ordinary course of business or the satisfaction or discharge of which would not
have a Material Adverse Effect;

                              D. any mortgage, pledge, transfer of a security
interest in, or lien, created by Urologix, with respect to any of its material
properties or assets, except for Permitted Liens;

                              E. any declaration, setting aside or payment or
other distribution in respect of any of Urologix’s capital stock, or any direct
or indirect redemption, purchase, or other acquisition of any of such stock by
Urologix;

                              F. to Urologix’s knowledge, any other event or
condition of any character (other than events affecting the economy or
Urologix’s industry generally) that would reasonably be expected to result in a
Material Adverse Effect.

                              G. any arrangement or commitment by Urologix to do
any of the things described in this subsection (j).

                    k. Insurance. Urologix has in full force and effect fire and
casualty insurance policies and insurance against other hazards, risks, and
liabilities to persons and property to the extent and in the manner reasonable
for similarly situated companies in similar businesses.

                    l. Indebtedness of Other Persons. Except as set forth in the
Financial Statements, Urologix has not assumed, guaranteed, endorsed or
otherwise become directly or contingently liable for any indebtedness of any
other person (including, without limitation, liability by way of agreement,
contingent or otherwise, to purchase, to provide funds for payment, to supply
funds to or otherwise invest in the debtor, or otherwise to assure the creditor

7

--------------------------------------------------------------------------------



against loss), except for guaranties by endorsement of negotiable instruments
for deposit or collection in the ordinary course of business.

                    m. Transactions with Affiliates. There are no loans, leases
or royalty agreements between Urologix and (i) any of the officers or directors
of Urologix, (ii) any person owning five percent (5%) or more of any class of
capital stock of Urologix or other entity controlled by any such person or a
member of any such person’s family, or (iii) any other person otherwise
controlling, controlled by or under common control with Urologix.

          7. Covenants. Urologix hereby agrees and covenants that for so long as
any amounts remain outstanding under the Note:

                    a. Conduct Business in Ordinary Course. Urologix shall
conduct its operations and business in the ordinary course of business.

                    b. Corporate Existence; Compliance with Laws and Contractual
Obligations; Records and Books. Urologix shall maintain its corporate existence,
rights and franchises in full force and effect. Urologix shall comply with all
applicable laws, rules regulations and orders as well as contractual obligations
to which it is subject, except where failure to so comply does not have a
Material Adverse Effect. Urologix shall keep adequate records and books of
account, in which entries will be made in accordance with GAAP consistently
applied, reflecting all financial transactions of Urologix required to be
reflected by GAAP, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes required to be made by GAAP in connection with its business shall be
made and will keep full and complete financial records consistent with past
practice.

                    c. Payment of Taxes. Urologix shall pay and discharge when
due all material taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits, or upon any properties belonging to it,
prior to the date on which interest or penalties attach thereto, and all lawful
claims which, if not paid when due, might become a lien or charge upon any
properties of Urologix that is other than a Permitted Lien, provided that
Urologix shall not be required to pay any such tax, assessment, charge, levy or
claim which is being contested in good faith and by proper proceedings if
Urologix shall have set aside on its books adequate reserves with respect
thereto.

                    d. Inspection; Information. Upon an Event of Default (as
defined in the Note), Urologix shall: (i) permit Medtronic and its authorized
employees, agents, accountants, legal counsel, lenders and other representatives
to have reasonable access to the books and records, officers and accountants of
Urologix at all times reasonably requested by Medtronic during normal Urologix
business hours solely for the purpose of conducting an investigation of the
assets, liabilities, financial condition, corporate status, operations, business
and properties of Urologix and its subsidiaries (collectively, “Operations
Collateral” (as that term is defined in the Security Agreement); and (ii) make
available to Medtronic for examination and reproduction all documents and data
of every kind and character relating to the Collateral in possession or control
of, or subject to reasonable access by, Urologix, including, without limitation,
all files, records,

8

--------------------------------------------------------------------------------



data and information relating to the Collateral (whether stored in paper,
magnetic or other storage media) and all agreements, instruments, contracts,
assignments, certificates, orders, and amendments thereto.

          Medtronic agrees to use the same degree of care that it uses to
protect its own confidential information to keep confidential any information
famished to it by Urologix which Urologix identifies as being confidential or
proprietary (so long as such information is not in the public domain through no
fault of the Investor), except that Medtronic may disclose such confidential or
proprietary information to any representative of Medtronic for the purpose of
evaluating its rights under this Agreement and the Ancillary Agreements.

                    e. Notification of Changes. Urologix shall advise Medtronic
of any change or event having, or which would have, or would likely result in, a
Material Adverse Effect or which would cause or constitute a material breach of
any of the covenants of Urologix contained herein or in any of the Ancillary
Agreements.

                    f. Required Insurance Coverage. Urologix shall procure and
maintain, as to its properties and business, insurance issued by responsible
insurance companies against damage and loss by theft, fire, collision (in the
case of motor vehicles), public and product liability, larceny, embezzlement,
other criminal misappropriation and such other casualties and contingencies, and
in such amounts, as are usually carried by comparable companies similarly
situated, of similar size, scope and financial condition.

                    g. Maintenance of Properties. Urologix shall use its
commercially reasonable efforts to maintain in good repair, working order and
condition, reasonable wear and tear excepted, its properties and other assets
and from time to time make all necessary or desirable repairs, renewals and
replacements thereto.

                    h. Transactions with Affiliates. Urologix will not permit
any of its affiliates to engage in any material transaction of any kind or
nature with Urologix, other than (a) pursuant to the terms of any agreement
existing as of the date hereof between Urologix and any affiliate, (b) unless
such transaction, or in the case of a course of related or similar transactions
or continuing transactions, such course of transactions or continuing
transactions is or are approved by independent directors of Urolgoix or is or
are upon terms which are fair to Urologix and which are reasonably similar to,
or more beneficial to Urologix than, the terms deemed likely to be obtained in
similar transactions with unrelated Persons under the same circumstances, (c)
compensation arrangements approved by Urologix’s Board of Directors, and (d)
equity and bridge financings with Urologix’s existing investors provided that
any such indebtedness is unsecured subordinated debt to the indebtedness owed by
Urologix to Medtronic and does not violate subsection (i) below.

                    i. Limitation on Incurrence of Indebtedness or Liens. Other
than Permitted Indebtedness, Urologix shall not, at any time, incur, create,
assume or guarantee, or otherwise become or be liable in any manner with respect
to any indebtedness for borrowed money without the prior written consent of
Medtronic which consent shall not be unreasonably withheld or delayed provided
that the holder of such indebtedness executes a subordination

9

--------------------------------------------------------------------------------



agreement upon terms reasonably acceptable to Medtronic. The term “Permitted
Indebtedness” shall mean (i) Urologix’s indebtedness to Medtronic under this
Agreement and the Ancillary Agreements; (ii) indebtedness existing on the date
hereof as disclosed in Schedule 1 attached hereto; (iii) indebtedness secured by
liens permitted under clauses (i), (iii) and (iv) of the definition of
“Permitted Liens”; (iv) inter-company indebtedness not to exceed One Hundred
Thousand Dollars ($100,000) in the aggregate in any fiscal year; (v) unsecured
indebtedness under any corporate credit card program in an amount not to exceed
Four Hundred Thousand Dollars ($400,000) in the aggregate; (vi) other unsecured
indebtedness in an aggregate principal amount not to exceed One Hundred Thousand
Dollars ($100,000); (vi) extensions, refinancing, modifications, amendments and
restatements of any items of Permitted Indebtedness (i) through (v) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome or less favorable terms upon Urologix
or its subsidiaries, as the case may be; and (vii) indebtedness under that
certain Loan and Security Agreement dated as of January 11, 2012, by and between
Urologix and SVB (as the same may from time to time be amended, modified,
supplemented or restated and including any renewal, extension or refinancing
thereof with substantially the same terms in all material respects, up to the
capped amount set forth in Section 2 of the Subordination Agreement between
Holder and Silicon Valley Bank, dated June 28, 2013. Other than Permitted Liens,
so long as the Note is outstanding, Urologix will not create, incur, assume or
permit to exist any lien, charge or other encumbrance on any of its assets
except liens incurred hereunder, without the prior written consent of Medtronic
which consent shall not be unreasonably withheld or delayed. Notwithstanding
anything to the contrary contained herein, in no event shall this Section 7(i)
restrict or otherwise limit Urologix from incurring any amount of accounts
payable in the ordinary course of business, accrued payroll or any employee
benefits or compensation amounts that may accrue from time to time in the
ordinary course of business.

                    j. No Designation of Other Debt or Liens as Senior. Except
as permitted by Section 7(i)(vii) above or by the Note, Urologix shall not make
any prepayment of principal, premium or interest on any debt (A) which would
violate the terms of this Agreement, or (B) that is unsecured debt or is pari
passu with or subordinated to the debt owed by Urologix to Medtronic. Urologix
shall not make any deposit (including the payment of amounts into a sinking fund
or other similar fund) for the foregoing purpose or attempt to defease such
subordinated debt. Except as permitted by Section 7(i)(vii) above or by the
Note, Urologix shall not designate any indebtedness incurred subsequent to the
date of this Agreement as senior or pari passu to the debt owed by Urologix to
Medtronic pursuant to this Agreement. Except as permitted by the Security
Agreement, Urologix shall not designate any lien on any of the assets of
Urologix subsequent to the date of this Agreement as senior to the security
interest made by Urologix in favor of Medtronic pursuant to this Agreement.

          8. Generators. Medtronic represents to Urologix that the Generators
are new and in saleable condition.

          9. Attorneys’ Fees. Urologix agrees to reimburse Medtronic the first
$25,000 of its fees and expenses of outside legal counsel, a one-page summary of
which shall be provided to Urologix, incurred in connection with the
negotiation, preparation and execution of this Agreement and all agreements,
documents and transactions contemplated hereby and fifty

10

--------------------------------------------------------------------------------



percent (50%) of such fees and costs that exceed $25,000; provided, however,
that in no event shall Urologix be obligated to reimburse Medtronic for such
fees and costs in an amount that exceeds $50,000. Medtronic hereby acknowledges
that payment of Stoel Rives LLP legal fees by Urologix may raise a potential
conflict of interest and hereby consents to the payment arrangement set forth
herein.

          10. Notices. All notices, requests, demands and other communications
under this Agreement and the Ancillary Agreements shall be in writing and shall
be deemed to have been duly given (i) on the date of service if served
personally on the party to whom notice is to be given; (ii) on the next business
day after delivery to Federal Express or similar overnight courier for next day
delivery; or (iii) on the third (3rd) business day after mailing, if mailed to
the party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid and properly addressed, to the party as follows:

 

 

 

If to Medtronic:

 

 

 

Medtronic, Inc.

 

710 Medtronic Parkway NE

 

Minneapolis, MN 55432-5604

 

 

 

With separate copies thereof addressed to:

 

 

 

Attn: General Counsel

 

Mail Stop LC400

 

and

 

Attn: Vice President of Corporate Development

 

Mail Stop LC270

 

 

 

And with copy to:

 

 

 

Stoel Rives LLP

 

33 South Sixth Street, Suite 4200

 

Minneapolis, MN 55402

 

Attn: Robert A. Kukuljan

 

 

 

If to Urologix:

 

 

 

Urologix, Inc.

 

14405 21st Avenue North

 

Minneapolis, MN 55447

 

Attn: Greg Fluet, CEO

 

 

11

--------------------------------------------------------------------------------




 

 

 

With copy to:

 

 

 

Lindquist & Vennum LLP

 

4200 IDS Center

 

80 South Eighth Street

 

Minneapolis, MN 55402

 

Attn: Charles P. Moorse

Any party may change its address for the purposes of this Agreement by giving
notice of such change of address to the other parties in the manner herein
provided for giving notice.

          11. Effect of Amendment. Except as specifically otherwise agreed to
herein, the Parties acknowledge and agree that the terms of the Ancillary
Agreements remain unchanged and in full force and effect, and are hereby
reaffirmed and restated effective as of the date hereof as if fully set forth
herein.

          12. Governing Law; Jurisdiction. This Agreement will be governed,
construed, and interpreted in all respects in accordance with the laws of the
State of Minnesota without regard to provisions regarding the conflict of laws.
Each party hereto irrevocably submits to the exclusive jurisdiction of the state
or federal courts located in the State of Minnesota, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
the venue thereof may not be appropriate, that such suit, action or proceeding
is improper or that this Agreement or any of the documents referred to in this
Agreement (including the Ancillary Agreements) may not be enforced in or by such
courts, and each party hereto irrevocably agrees that all claims with respect to
such suit, action or proceeding shall be heard and determined in such Minnesota
state or federal court. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party in the manner provided in
Section 10 and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.

          13. Waiver of Jury Trial. To the fullest extent permitted by
applicable law, each of the parties hereto hereby knowingly, voluntarily and
intentionally waives its respective rights to a jury trial of any claim or cause
of action based upon or arising out of this Agreement or the Ancillary
Agreements or any dealings between them relating to the subject matter of this
Agreement or the Ancillary Agreements. Each party hereto (a) certifies that none
of their respective representatives, agents or attorneys has represented,
expressly or otherwise, that such party would not, in the event of litigation,
seek to enforce the foregoing waivers and (b) acknowledges that it has been
induced to enter into this Agreement and the Ancillary Agreements by, among
other things, the mutual waivers and certifications herein.

          14. Advice of Counsel. Each of the Parties has obtained such counsel
as each deems appropriate before entering into this Agreement, and each has
independently determined to enter into this Agreement.

12

--------------------------------------------------------------------------------



          15. Entire Agreement. The Transaction Documents, this Agreement, and
the Ancillary Agreements (including, without limitation, any and all exhibits,
schedules, certificates, instruments and documents attached hereto or thereto or
executed expressly in connection herewith or therewith) represent the entire
agreement between the parties relative to the subject matter hereof which cannot
be modified except in writing signed by the Parties.

          16. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law. If, however, any provision of this Agreement or any Ancillary
Agreements shall be determined by a court of competent jurisdiction to be
invalid or unenforceable, such provisions shall be ineffective to the extent of
such invalidity or unenforceability, without invalidating the remainder of such
provision or the remaining provisions of this Agreement or such applicable
Ancillary Agreements, unless the remaining provisions do not reflect the intent
of the parties in entering into this Agreement or such applicable Ancillary
Agreements.

          17. Public Announcements. Urologix shall not issue any press releases,
make any public announcement or statement without the consent of Medtronic,
except for announcements, filings, or registrations which may be required by
applicable law.

          18. Parties in Interest. All representations, covenants and agreements
contained in this Agreement by or on behalf of any of the parties hereto shall
bind and inure to the benefit of the respective successors and assigns of the
parties hereto whether so expressed or not. Without limiting the generality of
the foregoing, all representations, covenants and agreements benefiting
Medtronic, unless otherwise herein or therein provided, shall inure to the
benefit of any and all subsequent holders from time to time of the Note and all
such holders shall be bound by all of the obligations of Medtronic hereunder.

          19. Headings. The bold-faced headings at the beginning of each
paragraph are for convenience only and are not intended to be part of the
substance of this Agreement; any perceived inconsistencies between the heading
and the text are to be governed exclusively by the text.

          20. Survival of Representations and Warranties. All representations
and warranties made by each Party in this Agreement and Ancillary Agreements or
in any agreement, certificate or instrument delivered pursuant to or in
connection with this Agreement or the Ancillary Agreements shall survive the
execution and delivery of this Agreement and the closing of the transactions
contemplated hereby.

          21. Counterparts. This Agreement may be executed in counterparts, any
of which may be executed and delivered via facsimile or other electronic
delivery, each of which shall be deemed an original, and all of which, taken
together, shall constitute one and the same instrument.

          22. Expenses. Except as expressly provided herein, the Parties shall
each pay their own expenses incident to this Agreement and the documents
executed and delivered in

13

--------------------------------------------------------------------------------



connection herewith and the preparation for, and consummation of, the
transactions provided for herein and therein.

          23. Acknowledgement. Urologix acknowledges that the Outstanding
Invoices represent amounts due and owing to Medtronic for inventory purchased
from Medtronic. Medtronic acknowledges that the Outstanding Payable Amount
represents the entire outstanding amount owed by Urologix for inventory
purchased from Medtronic prior to the date hereof.

[The remainder of this page is intentionally left blank.]

14

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Restructuring
Agreement and Amendment to Transaction Documents to be executed effective as of
the date first above written.

 

 

 

 

 

 

 

MEDTRONIC, INC.

 

UROLOGIX, INC.

 

 

 

 

 

 

 

By:

  /s/ Thomas M. Tefft

 

By:

  /s/ Greg Fluet

Name:

Thomas M. Tefft

 

Name:

Greg Fluet

Title:

Senior Vice President & President,

 

Title:

Chief Executive Officer

 

 

Neuromodulation

 

 

 

 


 

 

 

 

 

 

 

MEDTRONIC VIDAMED, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Thomas M. Tefft

 

 

 

 

Name:

Thomas M. Tefft

 

 

 

 

Title:

President

 

 

 

 


[Signature page to Restructuring Agreement and
Amendment to Transaction Documents.]

--------------------------------------------------------------------------------